United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 16-7109                                                 September Term, 2016
                                                                         1:15-cv-01798-APM
                                                        Filed On: May 19, 2017
Michelle D. Smith,

              Appellant

       v.

Mayor, District of Columbia, et al.,

              Appellees


       BEFORE:       Griffith, Srinivasan, and Pillard, Circuit Judges

                                         ORDER

       Upon consideration of the motion for summary affirmance and the opposition
thereto, it is

        ORDERED that the motion for summary affirmance be granted. The merits of
the parties' positions are so clear as to warrant summary action. See Taxpayers
Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987) (per curiam). The issues
appellant presented in her district court complaint either were or could have been
presented in the prior lawsuits she brought in the District of Columbia local courts. As a
result, her claims were barred under longstanding preclusion doctrines. See Allen v.
McCurry, 449 U.S. 90, 94 (1980).

        Pursuant to D.C. Cir. Rule 36(c)(2)(F), this order will be published because it
affirms a decision of the district court upon grounds different from those set forth in the
district court’s published opinion. The Clerk is further directed to withhold issuance of
the mandate herein until seven days after resolution of any timely petition for rehearing
or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.

                                        Per Curiam

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Ken Meadows
                                                          Deputy Clerk/LD